Citation Nr: 9933737	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  98-06 511	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1990 to October 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
which denied service connection for a right wrist disability, 
a right knee disability and a back disability. 

In June 1998, the RO granted service connection for a back 
disability.  Thus, the issue is no longer before the Board. 


FINDINGS OF FACT

1.  The veteran has not submitted any competent evidence to 
show a plausible claim of service connection for a right 
wrist disability.

2.  The veteran has not submitted any competent evidence to 
show a plausible claim of service connection for a right knee 
disability.


CONCLUSIONS OF LAW

1.  The claim of service connection for a right wrist 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of service connection for a right knee 
disability is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from October 1990 to 
October 1995.  His service medical records are negative for 
any complaints, findings or diagnosis of a right wrist 
disability.  The records show he was treated on one occasion 
for tenosynovitis of the left wrist in August 1991.  The 
service medical records reveal he was treated on two 
occasions for left knee pain (once in November 1991 and once 
in December 1991).  On November 1993 inservice periodic 
medical examination, he complained of having painful knees 
for the past years which he suspected was arthritis because 
the pain was worse during the winter.  He also gave a history 
of having swollen and painful joints.  Physical examination 
at that time revealed he had a normal musculoskeletal system 
and normal lower extremities.

In April 1997, the veteran filed claims of service connection 
for a right knee disorder and for a right wrist disorder.

In May 1997, the RO denied the claims of service connection 
for a right wrist and right knee disorder.

In April 1998, the veteran stated he was seeking service 
connection for a left knee disorder, not a right knee 
disorder.

In May 1998, the veteran underwent a VA examination.  During 
examination, he complained of right wrist discomfort which 
the examiner interpreted as diffuse achiness over the dorsal 
wrist.  He also complained of right knee pain which he felt 
was due to wear and tear from his many years of running in 
service.  Examination of the wrist revealed 70 degrees of 
extension, 70 degrees of flexion at the wrist, 15 degrees of 
radial and 15 degrees of ulnar deviation.  The veteran had no 
apparent ganglion or other deformity in the right wrist.  The 
examiner could not appreciate any tenderness on examination.  
There was no swelling, erythema or warmth.  Examination of 
the right knee showed no evidence of swelling, locking or 
instability.  There was no effusion, erythema or warmth.  His 
range of motion was from 0 to 140 degrees.  No evidence of 
collateral cruciate ligament instability was noted.  The 
veteran had mild medial tenderness, otherwise, he had a 
negative McMurray's.  The veteran had normal patellofemoral 
tracking, and no evidence of crepitation.  The examiner's 
impression was right wrist pain and right knee pain.  The 
examiner stated that he could not rule out medial meniscal 
pathology versus early degenerative arthrosis of the right 
knee.  

In November 1999, the veteran stated that while his records 
indicated complications with his left wrist and left knee, 
his problem was in fact with his right wrist and right knee.  
He stated that there was possibly an error in documenting his 
problems in service.  He reiterated that in service he had 
pain in the right wrist and right knee and that he currently 
had pain in the right wrist and right knee.


II.  Analysis

The veteran contends that he has a right wrist disability and 
a right knee disability which originated during service.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A.  Right Wrist

The service medical records are negative for any complaints, 
findings or diagnosis of a right wrist disorder.  While the 
veteran claimed in November 1999 that his service medical 
records incorrectly recorded treatment for left wrist 
complaints instead of right wrist complaints, there is 
nothing in the claims file to support this allegation.  The 
veteran's post service medical records show he complains of 
right wrist pain and May 1998 X-ray studies reveal abnormal 
right wrist findings.  What is missing in the instant case is 
competent medical evidence showing a relationship between 
service and the right wrist abnormal X-ray findings.  The 
veteran's assertion that he has a right wrist disability due 
to service is insufficient for the purpose of establishing a 
well-grounded claim of service connection.  As a lay person, 
he has no competence to give a medical opinion on diagnoses 
or causation.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Moreover, although May 1998 X-ray studies of the right wrist 
suggest degenerative changes, there is no evidence of 
arthritis within the year after service as required for a 
presumption of service incurrence.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A comprehensive review of the record shows that the veteran 
has not submitted any competent medical evidence linking his 
post-service right wrist disability to service.  
Consequently, his claim must be denied as not well grounded.  
Caluza, supra. 


B.  Right Knee

The service medical records show that the veteran complained 
of having painful knees on November 1993 periodic 
examination.  However, as noted earlier, physical examination 
at that time revealed a normal musculoskeletal system.  There 
is no evidence in the service medical records of a right knee 
injury or of a chronic right knee disorder.  While the 
veteran claimed in November 1999 that his service medical 
records incorrectly recorded treatment for left knee 
complaints instead of right knee complaints, there is nothing 
in the claims file to support this allegation.  Post-service 
medical records consist solely of a May 1998 VA examination.  
This examination revealed no abnormal findings except for 
some mild medial tenderness of the knee.  The examiner's 
impression was right knee pain.  The examiner stated that he 
could not rule out medial meniscal pathology versus early 
degenerative arthritis.  The record does not clearly 
articulate a current right knee disability.  An impression of 
pain is not considered a disability.  Irrespective of whether 
an impression of pain is considered a disability, the veteran 
has not submitted any competent evidence showing his current 
complaints are related to service.  His assertion of having a 
right knee disability due to wear and tear from his many 
years of running in service is inadequate for the purpose of 
establishing a well-grounded claim of service connection.  As 
previously stated, he is not competent to offer opinions 
regarding medical diagnosis or causation.  Grottveit, supra..

In the absence of medical evidence of a nexus between service 
and a current right knee disorder, the claim for service 
connection for a right knee disorder is implausible, and thus 
the claim must be denied as not well grounded.  38 U.S.C.A. 
§ 5107(a).


ORDER

The appeal as to the issue of entitlement to service 
connection for a right wrist disability is denied as not 
well-grounded.

The appeal as to the issue of entitlement to service 
connection for a right knee disability is denied as not well-
grounded.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals



 

